                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STA TES OF AMERICA,                 CR 17-22-GF-BMM-JTJ

                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 JOSEPH YELLOW HAMMER, SR.,

                 Defendant.



                                   I. Synopsis

      Defendant Joseph Yellow Hammer, Sr. (Yellow Hammer) has been accused

of violating the conditions of his supervised release. Yellow Hammer admitted

the alleged violation. Yellow Hammer's superv ised release should be revoked.

Yellow Ilammer should be placed in custody for 3 months, with 19 months of

supervised release to follow.

                                    II. Status

      Yellow Hammer pleaded guilty to Domestic Abuse by a Habitual Offender

on May 11, 2017. (Doc. 24). The Court sentenced Yellow Hammer to 21 months

of custody, followed by 2 years of supervised release. (Doc. 3 7). Yellow

l-Iammer's current term of supervised release began on July 1, 20 l 9. (Doc. 51 at

1).
       Petition

       The United States Probation Office filed a Petition on July I 0, 2019,

requesting that the Comt revoke Yellow Hammer's supervised release. (Doc. 51 ).

The Petition alleged that Yellow Hammer had violated the conditions of his

supervised release by failing to rep01i to his probation officer within 72 hours of

his release from prison.

       Initial appearance

       Yellow Hammer appeared before the undersigned for his initial appearance

on September 6, 2019. Yellow Hammer was represented by counsel. Yellow

Hammer stated that he had read the petition and that he understood the allegations.

Yellow Hammer waived his right to request a preliminary hearing. The parties

consented to proceed with the revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on September 11, 2019. Ycl low

Hammer admitted that he had violated the conditions of his supervised release by

failing to report to his probation officer within 72 hours of his release from prison.

The violation is serious and warrants revocation of Yellow Hammer' s supervised

release.

      Yellow Hammer's violation is a Grade C violation. Yellow Hammer's


                                          2
criminal history category is T. Yellow Hammer's underlying offense is a Class D

felony. Yellow Hammer could be incarcerated for up to 24 months. Yellow

Hammer could be ordered to remain on supervised release for up to 22 months,

less any custody time imposed. The United States Sentencing Guidelines call for a

term of custody of 3 to 9 months.

                                    III. Analysis

      Yellow Hammer's supervised release should be revoked. Yellow Hammer

should be incarcerated for 3 months, with 19 months of supervised release to

follow. The supervised release conditions imposed previously should be

continued. This sentence is sufficient but not greater than necessary.

                                 IV. Conclusion

      The Court informed Yell ow Hammer that the above sentence would be

recommended to Judge Morris. The Court also informed Yellow Hammer of hi s

right to object to these findings and Recommendations within 14 days of their

issuance. The Court explained to Yellow Hammer that Judge Morris would

consider a timely objection before making a final determination on whether to

revoke his supervised release and what, if any, sanction to impose. Yellow

Hammer stated that he wished to waive his right to object to these Findings and

Recommendations, and that he wished to waive his right to allocute before Judge

Morris.

                                         3
The Court FINDS:

      That Joseph Yellow Hammer, Sr. violated the conditions of his supervised
      release by failing to report to his probation officer within 72 hours of his
      release from prison.

The Court RECOMMENDS:

      That the District Court revoke Yellow Hammer's supervised release
      and commit Yellow Hammer to the custody of the United States
      Bureau of Prisons for a term of 3 months, with 19 months of
      supervised release to follow.

        NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
    RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
                         OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S .C. § 636(b)(l). A United States district court judge wil l

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may

accept, reject, or modify, in whole or in part, the Findings and Recommendations.

Failure to timely file written objections may bar a de novo determination by the

district court judge, and may waive the right to appear and allocute before a




                                          4
district court judge.

      DATED this 12th day of September, 2019.



                                      .          )         .      -,
                                (/      -~~~----'_ ---~ - ~- ~
                                  ~-- k Jcli.n1 ohnston · - ..-
                                          United States Magis tra te Judge




                                     5
